DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on December 16, 2021 has been entered. Claims 1-3, 5-8, 10-13, and 15 are currently pending. Applicant’s amended claims are addressed herein below. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 15, “wherein the first polarizing element is disposed on the touch panel corresponding to the display area and extends to the touch panel corresponding to a portion of the non-display area of the display panel” is not clear. Fig. 3 of the specification shows “the first polarizing element … extends on the touch panel …”. 
		
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170277313) in view of Luo et al. (US 20190265823).

As to claim 1, Lee discloses a touch display apparatus, comprising: 
a display panel (Fig. 1(DSP)) comprising a display area (Fig. 1(DA)) and a non-display area (Fig. 1(NDA), [0060]); 
a touch panel (Fig. 1(TSP)) disposed on the display panel (Fig. 1(DSP), [0058]); 

a polarizing element (Fig. 1(POL)) comprising a first polarizing element and a second polarizing element (Fig. 1, Note: first part of POL is interpreted as “first polarizing element” and second part of POL is interpreted as “second polarizing element”), wherein the first polarizing element is disposed on the touch panel corresponding to the display area and extends on the touch panel corresponding to a portion of the non-display area of the display panel, the second polarizing element is disposed on the circuit board element corresponding to a remaining portion of the non-display area of the display panel (Fig. 1, [0059]). 
Lee does not explicitly teach the first polarizing element is adjacent to the circuit board element, and a side edge of the first polarizing element is jointly attached to a side edge of the circuit board element and a side edge of the second polarizing element; and wherein the first polarizing element is closely adjacent to the circuit board element in a horizontal direction, and the second polarizing element is closely attached to the circuit board element in a vertical direction. 
Luo teaches the first polarizing element (Fig. 9(22), Fig. 11: second body portion 22 of the polarizer 20) is adjacent to the circuit board element (Fig. 11(13): driving circuit board), and 
a side edge of the first polarizing element (Fig. 9(22), Fig. 11: second body portion 22 of the polarizer 20) is jointly attached to a side edge of the circuit board element (Fig. 11(13): driving circuit board) and a side edge of the second polarizing element (Fig. 9(21), Fig. 11: first body portion 21 of the polarizer 20, [0039] – [0040]); and 
second body portion 22 of the polarizer 20) is closely adjacent to the circuit board element (Fig. 11(13): driving circuit board) in a horizontal direction (Fig. 11), and the second polarizing element (Fig. 9(21), Fig. 11: first body portion 21 of the polarizer 20) is closely attached to the circuit board element (Fig. 11(13): driving circuit board) in a vertical direction (Fig. 11, [0039] – [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s touch display by incorporating Luo’s idea of attaching the side edge of the first polarizing element to the side edge of the circuit board element and the side edge of the second polarizing element in order to improve the yield of the touch display device (as best understood).

As to claim 2, Lee (as modified by Luo) teach the touch display apparatus according to claim 1, wherein the first polarizing element (Lou: Fig. 9(22), Fig. 11: second body portion 22 of the polarizer 20) comprises a first edge, the second polarizing element (Lou: Fig. 9(21), Fig. 11: first body portion 21 of the polarizer 20) comprises a second edge, the circuit board element (Lou: Fig. 11(13): driving circuit board) comprises a third edge, and the first edge is aligned with the second edge and the third edge (Lou: Fig. 11) (as best understood).  

As to claim 3, Lee (as modified by Luo) teach the touch display apparatus according to claim 2, wherein an interface between the first polarizing element (Lou: Fig. 9(22), Fig. 11: second body portion 22 of the polarizer 20) and the second polarizing element (Lou: Fig. 9(21), Fig. 11: first body portion 21 of the polarizer 20) is aligned with driving circuit board) (as best understood).  

As to claim 5, Lee (as modified by Luo) teach the touch display apparatus according to claim 1, wherein a length direction of the non-display area and a length direction of the second polarizing element are parallel to a length direction of the display panel (Lee: Fig. 1, Lou: Fig. 11) (as best understood).  

As to claim 6, Lee discloses a touch display apparatus, comprising: 
a display panel (Fig. 1(DSP)) comprising a display area (Fig. 1(DA)) and a non-display area (Fig. 1(NDA), [0060]); 
a touch panel (Fig. 1(TSP)) disposed on the display panel (Fig. 1(DSP), [0058]); 
a circuit board element (Fig. 1(PC2)) disposed on the touch panel corresponding to the non-display area of the display panel (Fig. 1(NDA), [0058]); and 
a polarizing element (Fig. 1(POL)) comprising a first polarizing element and a second polarizing element (Fig. 1, Note: first part of POL is interpreted as “first polarizing element” and second part of POL is interpreted as “second polarizing element”), wherein the first polarizing element is disposed on the touch panel corresponding to the display area and extends on the touch panel corresponding to a portion of the non-display area of the display panel, the second polarizing element is disposed on the circuit board element corresponding to a remaining portion of the non-display area of the display panel (Fig. 1, [0059]).  

Luo teaches the first polarizing element (Fig. 9(22), Fig. 11: second body portion 22 of the polarizer 20) is adjacent to the circuit board element (Fig. 11(13): driving circuit board), and 
a side edge of the first polarizing element (Fig. 9(22), Fig. 11: second body portion 22 of the polarizer 20) is jointly attached to a side edge of the circuit board element (Fig. 11(13): driving circuit board) and a side edge of the second polarizing element (Fig. 9(21), Fig. 11: first body portion 21 of the polarizer 20, [0039] – [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s touch display by adapting Luo’s idea of attaching the side edge of the first polarizing element to the side edge of the circuit board element and the side edge of the second polarizing element in order to improve the yield of the touch display device (as best understood).

As to claims 7-8 and 10, it is the apparatus of claims 2-3 and 5. Please see clams 2-3 and 5 for detail analysis. 

As to claim 11, Lee discloses a method of manufacturing a touch display apparatus, comprising: 

providing a touch panel (Fig. 1(TSP)) on the display panel (Fig. 1(DSP), [0058]); 
providing a circuit board element (Fig. 1(PC2)) on the touch panel corresponding to the non-display area of the display panel (Fig. 1(NDA), [0058]);  
12providing a polarizing element (Fig. 1(POL)), wherein a portion of the polarizing element is formed on the touch panel corresponding to the display area, and another portion of the polarizing element is formed on the circuit board element corresponding to the non-display area; and 
cutting the polarizing element corresponding to a side portion of the circuit board element to form a first polarizing element and a second polarizing element (Fig. 1, Note: first part of POL is interpreted as “first polarizing element” and second part of POL is interpreted as “second polarizing element”), wherein the first polarizing element is disposed on the touch panel corresponding to the display area of the display panel and extends on the touch panel corresponding to a portion of the non-display area, the second polarizing element is disposed on the circuit board element corresponding to a remaining portion of the non-display area of the display panel (Fig. 1, [0059]). 
Lee does not explicitly teach the first polarizing element is adjacent to the circuit board element, and a side edge of the first polarizing element is jointly attached to a side edge of the circuit board element and a side edge of the second polarizing element. 
Luo teaches the first polarizing element (Fig. 9(22), Fig. 11: second body portion 22 of the polarizer 20) is adjacent to the circuit board element (Fig. 11(13): driving circuit board), and 
second body portion 22 of the polarizer 20) is jointly attached to a side edge of the circuit board element (Fig. 11(13): driving circuit board) and a side edge of the second polarizing element (Fig. 9(21), Fig. 11: first body portion 21 of the polarizer 20, [0039] – [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s touch display by incorporating Luo’s idea of attaching the side edge of the first polarizing element to the side edge of the circuit board element and the side edge of the second polarizing element in order to improve the yield of the touch display device (as best understood).

As to claims 12-13 and 15, it is the operation performed by the apparatus of claims 2-3 and 5. Please see clams 2-3 and 5 for detail analysis. 

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10-13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628